Title: To Alexander Hamilton from Caleb Swan, 14 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia May 14 1800.
          
          I have received your letter of the 9th instant, enclosing the instruction to Captain Williamson the deputy Paymaster General, relative to Claims for incidental expences.
          The instructions now given will not interfere with the general plan of those received from the Comptroller, and will afford an accommodation to the officers at a distance, which will be found useful and necessary.
          Presuming you will grant your Special warrant also in my favor, as is mentioned in the instruction to Captain Williamson, I shall place in the hands of such of the Regimental paymasters and agents, as do business immediately with me the sums requisite to meet the incidental Claims of the Officers for whom they act as pay masters, and Communicate the said instruction to the deputy pay masters on the frontiers, and in south Carolina & Georgia.
          I have the honor to be very Respectfully Sir Your most obt Servt.
          
            C: Swan PM Genl.
          
          General Alexander Hamilton New-York
        